department of the treasury internal_revenue_service washington d c q apr rt er rt ot ax exempt and government entities division uil no hiker rerreerkeakraker rikkerkekkeerurrerrerer hikkkkarkekekkeeekerkrereer hikkakkkrerkaeerrekkkeeraeee legend taxpayer a cccccerrsrsreeeeeeeee rarer tin hharekkrereeereakeee tin financial_institution a thei ae ira a cccccccecceseeeeeeeseeneeetereeeeeeeens account no ira b cece cece e es ee eee eeeeeeeanens account no ira c l e eeeeceeneeeneeeeeeeeeneneees account no roth_ira x ccccceseceseeeeaseeeeeees account no roth_ira y cccceeeeeeeeeeeeeees account no hekkrereakaeaee roth_ira z ccccceeeeeeessesees account no amount amount amount leiaileleiaileieialeleiobie gti eee salalalalalaiaialalalelaialalala dear rarkekkkekerekekt kkk this is in response to a request dated as supplemented by correspondence dated stirs in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations regulations on your behalf you submitted the following facts and representations in connection with your request and taxpayer a and taxpayer b are married taxpayer a maintained ira a and ira b taxpayer b maintained ira c all three constituting individual_retirement_arrangements iras described in sec_408 of the internal_revenue_code the code february taxpayer a converted amount from ira a to roth_ira x and amount taxpayer b converted amount from ira c to roth_ira from ira b to roth_ira y z all accounts are maintained by financial_institution a in taxpayer a and taxpayer b prepared their joint federal_income_tax return for and they have stated that they were unaware of their inability to convert their iras due to losses from a listed_transaction being disallowed and income being attributed to the taxpayers from loans on life_insurance policies both items were discovered on audit by the internal_revenue_service service in the service began an examination of the taxpayers’ joint federal_income_tax return during the audit the service disallowed losses resulting from a listed_transaction later the service recharacterized loans from the taxpayer's life_insurance_policy as income the actions by the service auditor caused taxpayer a and taxpayer b to exceed the adjusted_gross_income requirements for converting iras into roth iras based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted a period of days from the date of this letter_ruling to recharacterize roth_ira x roth_ira y and roth_ira z back to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 provides that in the case of a husband and wife who file a joint federal_income_tax return the modified_adjusted_gross_income subject_to the dollar_figure limit is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the internal_revenue_service service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt ofa ruling granting relief under this section in this case taxpayer a and taxpayer b were not eligible to do a roth_ira_conversion in because their modified_adjusted_gross_income exceeded the dollar_figure limit of code sec_408a taxpayer a and taxpayer b failed to recharacterize roth_ira x roth_ira y and roth jra z respectively back to traditional iras within the time permitted by law therefore it is necessary to determine whether taxpayer a and taxpayer b are eligible for relief under the provisions of sec_301 of the regulations in the service began an examination of the taxpayers’ federal_income_tax return prior to the deadline for recharacterizing their roth_ira conversions the auditor noted that losses stemming from a listed_transaction were to be disallowed and that the auditor would be looking at life_insurance loans to determine if they were to be properly characterized as income to taxpayer a and taxpayer b deadline taxpayer a and taxpayer b were told in a letter from the auditor of the need to recharacterize any and all roth_ira conversions to avoid adverse tax consequences should their income exceed the modified_adjusted_gross_income limit of code sec_408a prior to the taxpayer a and taxpayer b following their conference of right with the service held on hhhhhh submitted evidence intending to show that the taxpayers failed to make the election after exercising reasonable diligence in accordance with sec_301_9100-3 of the regulations and that the taxpayers reasonably relied ona tax professional in accordance with sec_301_9100-3 v of the regulations based on the above taxpayer a and taxpayer b fail to meet the requirements of sec_301_9100-3 of the regulations further taxpayer a and taxpayer b fail to meet the requirements of sec_301_9100-3 and sec_301 b v of the regulations accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is not granted an extension of time to recharacterize roth_ira x and roth_ira y back to traditional iras taxpayer b is not granted an extension of time to recharacterize roth_ira z back to a traditional_ira this letter assumes that the above traditional iras and roth iras qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contac identification_number at - please address all correspondence to harare reet hrikkakaiaerrireeier sincerely yours calder a within carlton a watkins manager employee_plans technical group
